Citation Nr: 0103567	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-05 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a disability manifested 
by chronic low back pain with degenerative disc disease and 
arthritis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



REMAND


The veteran had active duty from October 1982 to October 
1985, and from November 1988 to May 1990.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision promulgated by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

At her personal hearing, the veteran testified that she had 
been accorded treatment at the VA outpatient clinic in 
Mobile, Alabama, and by a private physician.  While a 
statement from that private physician has been associated 
with the veteran's claims folder, neither records of VA 
treatment nor clinical records compiled by that private 
physician have been made available.  The Board is of the 
opinion that such records would be helpful in its review of 
the veteran's claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 
(2000) (to be codified at 38 U.S.C. § 5103A(b)).

In addition, the Board notes that medical records prepared 
during the veteran's first period of service indicate the 
presence of low back complaints, and that more recent, post-
service medical records reflect the presence of a possible 
disorder manifested by chronic low back pain, with 
degenerative disc disease and arthritis.  The Board 
accordingly finds that the report of a VA examination, 
whereby the question of an etiological or causal relationship 
between the veteran's inservice low back problems and her 
current low back disability is explored, would be helpful and 
is to be undertaken pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).


To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for low back 
problems since 1990.  After securing the 
necessary releases, the RO should obtain 
these records.

2.  The veteran should be afforded a VA 
orthopedic examination in order to 
ascertain whether her current low back 
disability is etiologically or causally 
related to her military service, to 
include but not necessarily limited to 
her inservice complaints of low back 
problems.  All tests indicated are to be 
conducted at this time, and the reasons 
for any conclusions or opinions should be 
set forth in a clear, logical and legible 
manner on the examination report.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner is to indicate 
on the examination report that he or she 
reviewed the claims folder prior to his 
or her examination of the veteran.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 

the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  She is also advised that failure to report for a 
scheduled VA examination without demonstrated good cause may 
result in adverse action with regard to her claim, to include 
the possible denial thereof.  See 38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals 

for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





